LR-4001-1-A              UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
IN RE:                               )
       MATA ELECTRICAL CONTRACTORS )
       AND SUPPORT, LLC              )
                                     )
                                     )            CASE NO. 21-00573-TOM-7
            Debtor(s).               )
                                     )
FORD MOTOR CREDIT COMPANY, LLC       )

                   FACT SUMMARY FOR MOTIONS FOR RELIEF FROM AUTOMATIC STAY
  Type of Loan\Credit Transaction: INSTALLMENT                      Date of Loan\Credit Transaction: 09/15/2016

  Type of Collateral: 2016 FORD F-350                               Monthly Payment: $933.97

  Amount Financed: $67,246.31                                        INT RATE\APR: 0.0%

Term of Loan: 72

Payoff: $31,261.89                                                     as of: 03/18/2021

Value of Collateral: $54,400.00                                        as of: MARCH 2021

Address of Real Property:

Delinquent Pre-Petition Payments:                                      What Months: CHARGED OFF 02/30/2021
                                                                       Amount: $31,261.89
                                                                       Pre-Petition Claim Filed: N
                                                                       Date Claim Filed: N/A Claim No.

Number of Months Pre-Petition Default in Plan:

Delinquent Post Petition Payments:                                     What Months: N/A
                                                                       Amount of mortgage payments:
                                                                       Late Charges:
                                                                       Court Costs/ Attorney’s Fees:
                                                                       Total Amount Due: N/A
                                                                       Post-Petition Claim Filed: N
                                                                       Date Claim Filed: N/A      Claim No.

Number of Post-Petition Payments Received: N/A
Number of Post-Petition Payments Held, not applied: 0
Number of Post-Petition Payments Returned Uncredited: 0

Lease Expiration Date: N/A
Lease Termination Date: N/A

Insurer of Collateral: UNKNOWN
Term of Insurance: UNKNOWN

Prior Stay Orders, Prior Cases:   . If yes, give cases numbers and dates of orders:

Debtor's Statement of Intent: N/A

DATED: March 31, 2021
SIGNED: /s/ Leonard N. Math
